Citation Nr: 1541848	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine with spondylolysis (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to August 1978.  This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in July 2015, and a transcript of the hearing is of record.

Additional evidence was added to the record in July 2015, after the July 2013 Statement of the Case, along with a waiver of RO review of the additional evidence.  See 38 C.F.R. § 20.1304 (2014).  


FINDING OF FACT

The Veteran does not have a low back disability that is shown in service or within a year of service discharge or that is otherwise related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in May 2012, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The Veteran was informed in the May 2012 letter of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the record after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation with nexus opinion was obtained in November 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2012 VA opinion obtained in this case is adequate, as it is predicated on a reading of relevant medical records and physical examination findings.  The opinion considered all of the pertinent evidence of record, to include the Veteran's medical records and examination findings, and provided a rationale for the opinion stated.  Consequently, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his July 2015 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the July 2015 hearing, the Veteran's representative, The American Legion, and the undersigned VLJ asked the Veteran questions about his claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran seeks service connection for a low back disability due to service injury.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of osteoarthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);
(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not reveal any complaints or clinical findings of low back disability on pre-service medical history and medical evaluation reports in November 1973. The Veteran complained on September 12 and 14, 1977 that he had slipped and fallen off a deck onto his back; the assessment was bruise due to trauma to the back.  He complained in August 1976 of low back pain times one day with bruising.  His spine was noted to be normal on his separation medical evaluation in August 1978.

VA treatment records reveal that the Veteran complained in September 2010 of chronic low back pain since he fell off of a deck in service in 1976.  He received a lumbar medial branch injection in April 2011.  The impression in April 2011 was chronic low back pain, etiology likely multifactorial.  The examiner noted that, given the duration of the disability, there was likely a neuropathic central component.

A VA MRI of the low back in February 2012 found small disc extrusion at L4-L4 and probable L5 spondylolysis with Grade I anterior displacement.

A VA low back evaluation was conducted in November 2012.  It was noted that an October 2010 MRI showed moderate degenerative changes.  The Veteran provided a history of low back injury in service in which he fell off of a six foot dock and landed on his back.  He said that he began having pain in the legs about three years after service discharge, which developed into numbness in the right lateral leg.  He worked in law enforcement after service but quit after he shot his neighbor in a bank robbery.  He subsequently worked in construction for about ten years, as a security guard, and then in electronics.  The Veteran reported that he had been hospitalized for two weeks in 1984 after he fell from a ladder, fracturing his right pelvis and ruptured his anterior cruciate ligament (ACL).  His current complaint was of sharp pains in the right lower back area when he sat too long or lifted too much weight.

It was reported on examination of the Veteran that there was a leg length discrepancy.  After examination of the Veteran and review of the record, the examiner diagnosed degenerative joint disease of the lumbar spine with spondylolysis and Tarlov cysts.  The examiner concluded that the Veteran's low back disability was less likely than not incurred in or caused by service injury because the Veteran's service treatment records show a single apparently 
self-limiting back pain complaint associated with a fall in 1977, with the Veteran subsequently able to do very physical work in building construction for many years after service discharge until he fell off of a ladder and broke his pelvis and ruptured his ACL.  Rather, the Veteran's lumbar degenerative joint disease was considered more likely due to the aging process and to his intercurrent injury.  The examiner also noted that, because the cause of Tarlov cysts is unknown, it would be pure speculation to propose an etiology.  The examiner opined that the Veteran's 2 cm leg length discrepancy was less likely than not related to service back injury.  

According to a November 2014 medical report from Saint Alphonsus, the Veteran's longest running condition was his low back problem, which he related to an injury in service in 1977.  The assessments were L5-S1 spondylolisthesis with cyst formation, with possible impingement at L5-S1 nerve roots, and possible sacroiliac dysfunction.  

The Veteran testified at his July 2015 travel board hearing that he injured his back in a fall in service, that he received treatment for his back soon after service but no longer has these medical records, and that he has had problems with his back ever since service.

The above medical evidence does not include objective evidence of a chronic low back disability related to service.  Although the Veteran injured his low back in service, no low back disorder was noted on his August 1978 separation medical evaluation.  Moreover, the initial post-service medical notation of a low back disability is not until 2010, which is many years after service discharge.  The only nexus opinion on file, in November 2012, which is based on a review of the medical evidence and includes a rationale, is against the claim.  Consequently, service connection for a low back disability is not warranted.

With respect to the Veteran's contention of continuity of symptomatology involving low back disability since service, the Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

In the present case, the Veteran has testified that his current low back disability is related to his service injury.  He is considered competent to discuss his subjective low back symptoms.  However, the November 2012 VA opinion did not find a causal connection between the Veteran's current low back disability and service for the reasons noted above.  As such, the Board finds the November 2012 VA opinion to be of greater probative value than the Veteran's contentions of continuity of symptomatology.
The Veteran's lay statements have been taken into consideration in this case.  Although the Veteran is competent to report his subjective symptoms, such as musculoskeletal pain, the Board finds that he is not competent to opine as to whether he currently has degenerative joint disease of the lumbar spine with spondylolysis due to service because the diagnosis of degenerative joint disease with spondylolysis and the determination of the etiology of the disability require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Consequently, the medical evidence noted above is more probative that the contentions from the Veteran.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connection claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


